Cooper, J.,
delivered the opinion of the court.
The second instruction asked by the defendant was correct as prayed, and should have been given.
The modification by the court, by inserting the words “ at the time,” was calculated to mislead the jury, by permitting them to infer that one threatened with an attack may not lawfully carry a concealed weapon, unless he has reason to believe that, upon the particular occasion, or at the particular time, as distinguished from other occasions or times, he will be attacked.
One must be threatened with an attack to justify the carrying of a concealed weapon, but it is not necessary that he shall anticipate the attack at a particular time or on a certain occasion.

The judgment is reversed.